       Case 7:20-cv-09251-KMK Document 36 Filed 07/15/21 Page 1 of 4
     Case 7:20-cv-09251-KMK-PED Document 38 Filed 07/15/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




                                Plaintiff,                Case No. 1.-0- OCf ZS-(
                                                             Civ.           (KMK)(        )
        -V-
                                                          CASE MANAGEMENT AND
 e_ ~7        o7-   .AA~   vcnrJu~, .....t-.Q,11-         SCHEDULING ORDER


                                Defendant.


KENNETHM. KARAS, Dtstrict Judge:

                       At the conference before the Court held on      J          S,
                                                                    Jv'f l l- ci.. t this
Case Management Plan and Scheduling Order was adopted in accordance with Rules 16-26( f) of the
Federal Rules of Civil Procedure.


1.             This cas~(is not) to be tried to a jury [circle one].

2.             No additional parties may be joined except with leave of the Court.

3.             Amended pleadings may not be filed except with leave of the Court.

4.             Initial disclosure pursuant to Rule 26(a)(l), Fed. R. Civ. P., will be completed not
               later than (,a.;,,.,..pt-~•.'.>         [absent exceptional circumstances, within
               fourteen (14) days of the date of the parties' conference pursuant to Rule 26(f)].

5.
                                                                     ;.J
               All fact discovery is to be completed no later than • c9~ll 1.5"fll )
                                                                                       <      '2,,d "2,
                                                                                               [a
                                                                                                          I
               period not to exceed 120 days unless the Court finds that the case presents unique
               complexities or other exceptional circumstances].

6.             The parties are to conduct discovery in accordance with the Federal Rules of Civil
               Procedure and the Local Rules of the Southern District of New York. The
               following interim deadlines may be extended by the parties on consent without
               application to the Cami, provided the parties meet the fact discovery completion
               date in paragraph 6 above:

               a.
                                                                                       Av& v r;-r
                       Initial requests for production of documents to be served by _ _ _ __
                                                                                                              l ' J 1,-v-z., 1
        case 1 :L'.u-cv-u~L'.ol-KM K uocumem       .jtJ    1-11ea u u J_'::Jt L.J_      t-'age   L.   or 4
      Case 7:20-cv-09251-KMK-PED Document 38 Filed 07/15/21 Page 2 of 4




              b.    Interrogatories to be served by       Av &-v      S > l ( ) ~ -z.,(
              c.    Depositions to be completed by           (9c rc 1 '36Jfl-             1_.{.... UZ--I

                    i.      Unless the parties agree or the Court so orders, depositions are not
                    to be held until all parties have responded to initial requests for document
                    production.

                    ii.     There is no priority in deposition by reason of a party's status as
                    plaintiff or defendant.

                    m.     Unless the parties agree or the Court so orders, non-party
                    depositions shall follow initial party depositions .
                                                                                    1                        I ,r-, 'Z d ..'t.   (
             d.     Requests to Admit to be served no later than
                                                                               .A
                                                                               N cJ\/15.M        •>'-"-
                                                                                                      rA



7.           All expert disclosures, including reports, production of underlying documents and
             depositions are to be completed by:

             a.     Expert(s) of Plaintiff(s)    o cl ~ fJ-S°             fL    {   -0 --Z.c) 1.. (
                                                                                     -z_·z.
             b.     Expert(s) of Defendant(s)      I) S t: 6,_.A .) en .-erti, t--o -Z..              l

8.           Motions: All motions and applications shall be governed by the Court's
             Individual Practices, including pre-motion conference requirements . Summary
             Judgment or other dispositive motions are due at the close of discovery. Pursuant
             to the undersigned's Individual Practices, the parties shall request a pre-motion
             conference in writing at least two (2) weeks prior to this deadline.

9.           All counsel must meet for at least one hour to discuss settlement not later than
             two weeks following the close of fact discovery.

10.          a.     Counsel for the parties have discussed holding a settlement conference
                    before a Magistrate Judge .

             b.     The parties (request) ( ~ a settlement conference before a
                    United States Magistrate Judge [circle one].

11.           a.    Counsel for the paiiies have discussed the use of the Cami's Mediation
                    Program.

              b.




                                         Page 2 of 4
         Case 7:20-cv-09251-KMK Document 36               Filed U//1~/L'.l    fJage   j   or 4
       Case 7:20-cv-09251-KMK-PED Document 38 Filed 07/15/21 Page 3 of 4




12.           a.     Counsel for the parties have discussed the use of a privately-retained
                     mediator.

              b.      The parties ( i n t e n d ) ( ~) to use a privately-retained mediator
                      [circle one].

13 .          The parties shall submit a Joint Pretrial Order prepared in accordance with the
              undersigned' s Individual Practices and Rule 26(a)(3), Fed.R.Civ.P. If this action
              is to be tried before a jury, proposed voir dire, jury instructions and a verdict fonn
              shall be filed with the Joint Pretrial Order. Counsel are required to meet and
              confer on jury instructions and verdict form in an effort to make an agreed upon
              submission.

14.           Parties have conferred and their present best estimate of the length of trial is
                   S:: D "=? S.




                                           Page 3 of 4
         Case 7:20-cv-09251-KMK Document 36 Filed 0 7/1!:>/Ll             Page 4 or 4
       Case 7:20-cv-09251-KMK-PED Document 38 Filed 07/15/21 Page 4 of 4




TO BE COMPLETED BY THE COURT:


I 5.          [Other directions to the parties:]

There will be no extensions of the deadline for completion of discovery past the date
discovery is scheduled to be completed in this Order without the permission of the Court,
nor should counsel assume that any extensions will be granted. Counsel may seek
permission for extension of interim discovery deadlines from the magistrate judge to whom
the case is referred. Counsel may seek permission for an extension of the deadline for
completion of discovery past the date discovery is scheduled to be completed in this Order
only after consenting to allowing the magistrate judge to handle the case for all purposes.
                                                                          1/26/22 at 1O:30 am
16.           The next Case Management Conference is scheduled for _ _ _ __ _ _ __ _



              The movant's pre-motion letter is due _ _ 1_I1_2_I2_2_ _ _ __

              The non-movant's response is due~·__1_11_9_/2_2_ _ __ __ _



SO ORDERED.

DATED:         White Plains, New York
               7/15/21




                                           Page 4 of 4
